      Case 4:20-cv-05640-YGR Document 682 Filed 05/16/21 Page 1 of 11



 1   PAUL R. RIEHLE (SBN 115199)                          THEODORE J. BOUTROUS JR. (SBN 132099)
     paul.riehle@faegredrinker.com                        tboutrous@gibsondunn.com
 2   FAEGRE DRINKER BIDDLE & REATH                        RICHARD J. DOREN (SBN 124666)
     LLP                                                  rdoren@gibsondunn.com
 3   Four Embarcadero Center                              DANIEL G. SWANSON (SBN 116556)
     San Francisco, CA 94111                              dswanson@gibsondunn.com
 4   Telephone: (415) 591-7500                            JAY P. SRINIVASAN (SBN 181471)
     Facsimile: (415) 591-7510                            jsrinivasan@gibsondunn.com
 5                                                        GIBSON, DUNN & CRUTCHER LLP
     CHRISTINE A. VARNEY (pro hac vice)                   333 South Grand Avenue
 6   cvarney@cravath.com                                  Los Angeles, CA 90071-3197
     KATHERINE B. FORREST (pro hac vice)                  Telephone: 213.229.7000
 7   kforrest@cravath.com                                 Facsimile: 213.229.7520
     GARY A. BORNSTEIN (pro hac vice)
 8   gbornstein@cravath.com                               VERONICA S. MOYE (pro hac vice)
     YONATAN EVEN (pro hac vice)                          vlewis@gibsondunn.com
 9   yeven@cravath.com                                    GIBSON, DUNN & CRUTCHER LLP
     LAUREN A. MOSKOWITZ (pro hac vice)                   2100 McKinney Avenue, Suite 1100
10   lmoskowitz@cravath.com                               Dallas, TX 75201
     M. BRENT BYARS (pro hac vice)                        Telephone: 214.698.3100
11   mbyars@cravath.com                                   Facsimile: 214.571.2900
     CRAVATH, SWAINE & MOORE LLP
12   825 Eighth Avenue                                    CYNTHIA E. RICHMAN (pro hac vice)
     New York, New York 10019                             crichman@gibsondunn.com
13   Telephone: (212) 474-1000                            GIBSON, DUNN & CRUTCHER LLP
     Facsimile: (212) 474-3700                            1050 Connecticut Avenue, N.W.
14                                                        Washington, DC 20036-5306
     Attorneys for Plaintiff and Counter-defendant        Telephone: 202.955.8500
15   Epic Games, Inc.                                     Facsimile: 202.467.0539

16   [Additional counsel appear on signature page]        Attorneys for Defendant and Counterclaimant
                                                          Apple Inc.
17

18                                  UNITED STATES DISTRICT COURT

19                                NORTHERN DISTRICT OF CALIFORNIA

20                                          OAKLAND DIVISION

21
     EPIC GAMES, INC.,
22
                          Plaintiff, Counter-defendant,     No. 4:20-CV-05640-YGR-TSH
23
                                                            STIPULATION AND [PROPOSED]
                            vs.                             ORDER REGARDING MATERIALS
24
                                                            RELIED UPON BY EXPERTS
25   APPLE INC.,                                            Hon. Yvonne Gonzalez Rogers
26                        Defendant, Counterclaimant.
27

28
                                            -1-
              STIPULATION REGARDING MATERIALS RELIED UPON BY EXPERTS
                            Case No.: 4:20-cv-05640-YGR-TSH
       Case 4:20-cv-05640-YGR Document 682 Filed 05/16/21 Page 2 of 11



 1           Pursuant to the Court’s correspondence of May 8, 2021, directing that “[w]here the parties agree on

 2   the admissibility of documents associated with each expert’s testimony, please prepare a written list of

 3   those documents for the court and the clerk of the court which will allow for the efficient admission of the

 4   same,” IT IS HEREBY STIPULATED, subject to the approval of the Court:

 5           The exhibits listed in the table below are admitted into evidence in connection with the opinion(s)

 6   offered by the expert(s) identified, subject to: (a) the Court’s standing orders on hearsay and other

 7   evidentiary matters; (b) appropriate confidentiality designations, as proposed by the parties on a per-exhibit

 8   basis; (c) the understanding that Rule 1006 summaries admitted in connection with expert opinions provide

 9   a basis for those opinions and the parties will not object to Rule 1006 summaries on the basis that the

10   underlying materials have not been admitted into evidence separately; and (d) the understanding that Drs.

11   Hanssens, Hitt, Rubin, Rossi, Mathiowetz, Mickens, Lee, and Evans, and Mr. Malackowski may rely on

12   information not admitted into the record, consistent with Rule 703, and that the parties will not object to

13   those experts’ reliance on such unadmitted materials within the scope of Rule 703 except as otherwise

14   expressly set forth herein.

15           Epic reserves the right to object pursuant to Rule 703 to testimony by Mr. Malackowski in reliance

16   on the following sources: DX-3049, DX-3164, DX-3190, DX-3305, DX-3545, DX-3925, DX-3946, DX-

17   3959, DX-4014, DX-4385, DX-4492, DX-4516, DX-4597, DX-4605, PX-2553 and PX-2882.

18           Further, the parties submit an errata regarding the sealing status of two exhibits from the parties’

19   previous stipulation, Dkt. 635, and rescind certain requests for admission of evidence.

20    Expert              Exhibit       Subject to sealing order or motion
      Hanssens            PX-2302       Apple intends to request sealing
21
      Hanssens            DX-4662
22    Hanssens            DX-4663
      Hanssens            DX-4665
23    Hanssens            DX-4669
24    Hanssens            DX-4671
      Hanssens            DX-4672
25    Hanssens            DX-4674
26    Hanssens            DX-4679
      Hanssens            DX-4680
27    Hanssens            DX-4713
28    Hanssens            DX-4714
                                               -2-
                 STIPULATION REGARDING MATERIALS RELIED UPON BY EXPERTS
                               Case No.: 4:20-cv-05640-YGR-TSH
     Case 4:20-cv-05640-YGR Document 682 Filed 05/16/21 Page 3 of 11



 1   Hanssens      DX-4715
     Hanssens      DX-4716
 2
     Hanssens      DX-4753
 3   Hanssens      DX-4754
     Hanssens      DX-4755
 4   Hanssens      DX-4756
 5   Hanssens      DX-4866
     Hanssens      DX-4868
 6   Hanssens      DX-4871
 7   Hanssens      DX-4872
     Hanssens      DX-4875
 8   Hanssens      DX-5556
 9   Hanssens      DX-5557
     Hanssens      DX-5558
10   Hanssens      DX-5559
     Hanssens      DX-5560
11
     Hitt          DX-4131
12   Hitt          DX-4133   Epic intends to request sealing
     Hitt          DX-4447
13
     Malackowski   DX-3052
14   Malackowski   DX-3055
     Malackowski   DX-3072
15
     Malackowski   DX-3077
16   Malackowski   DX-3131
     Malackowski   DX-3133
17   Malackowski   DX-3134
18   Malackowski   DX-3138
     Malackowski   DX-3140
19   Malackowski   DX-3150
20   Malackowski   DX-3152
     Malackowski   DX-3161
21   Malackowski   DX-3177
22   Malackowski   DX-3179
     Malackowski   DX-3197
23   Malackowski   DX-3198
     Malackowski   DX-3229
24
     Malackowski   DX-3241
25   Malackowski   DX-3242
     Malackowski   DX-3243
26
     Malackowski   DX-3255
27   Malackowski   DX-3269
     Malackowski   DX-3287
28
                                           -3-
             STIPULATION REGARDING MATERIALS RELIED UPON BY EXPERTS
                           Case No.: 4:20-cv-05640-YGR-TSH
     Case 4:20-cv-05640-YGR Document 682 Filed 05/16/21 Page 4 of 11



 1   Malackowski   DX-3317
     Malackowski   DX-3324
 2
     Malackowski   DX-3343
 3   Malackowski   DX-3409
     Malackowski   DX-3412
 4   Malackowski   DX-3425
 5   Malackowski   DX-3442
     Malackowski   DX-3453
 6   Malackowski   DX-3468
 7   Malackowski   DX-3473
     Malackowski   DX-3491
 8   Malackowski   DX-3494
 9   Malackowski   DX-3535
     Malackowski   DX-3550
10   Malackowski   DX-3552
     Malackowski   DX-3606
11
     Malackowski   DX-3616
12   Malackowski   DX-3632
     Malackowski   DX-3639
13
     Malackowski   DX-3650
14   Malackowski   DX-3659
     Malackowski   DX-3664
15
     Malackowski   DX-3676
16   Malackowski   DX-3684
     Malackowski   DX-3691
17   Malackowski   DX-3696
18   Malackowski   DX-3706
     Malackowski   DX-3709
19   Malackowski   DX-3765
20   Malackowski   DX-3778
     Malackowski   DX-3808
21   Malackowski   DX-3811
22   Malackowski   DX-3823
     Malackowski   DX-3836
23   Malackowski   DX-3851
     Malackowski   DX-3852
24
     Malackowski   DX-3917
25   Malackowski   DX-3938
     Malackowski   DX-3943
26
     Malackowski   DX-3950
27   Malackowski   DX-3961
     Malackowski   DX-3986
28
                                           -4-
             STIPULATION REGARDING MATERIALS RELIED UPON BY EXPERTS
                           Case No.: 4:20-cv-05640-YGR-TSH
     Case 4:20-cv-05640-YGR Document 682 Filed 05/16/21 Page 5 of 11



 1   Malackowski   DX-3989
     Malackowski   DX-4013
 2
     Malackowski   DX-4015
 3   Malackowski   DX-4028
     Malackowski   DX-4063
 4   Malackowski   DX-4069
 5   Malackowski   DX-4088
     Malackowski   DX-4114
 6   Malackowski   DX-4115
 7   Malackowski   DX-4116
     Malackowski   DX-4120
 8   Malackowski   DX-4121
 9   Malackowski   DX-4128
     Malackowski   DX-4154
10   Malackowski   DX-4174
     Malackowski   DX-4231
11
     Malackowski   DX-4278
12   Malackowski   DX-4282
     Malackowski   DX-4285
13
     Malackowski   DX-4301
14   Malackowski   DX-4329
     Malackowski   DX-4344
15
     Malackowski   DX-4348
16   Malackowski   DX-4371
     Malackowski   DX-4384
17   Malackowski   DX-4403
18   Malackowski   DX-4407
     Malackowski   DX-4411
19   Malackowski   DX-4424
20   Malackowski   DX-4433
     Malackowski   DX-4449
21   Malackowski   DX-4468
22   Malackowski   DX-4469
     Malackowski   DX-4488
23   Malackowski   DX-4489
     Malackowski   DX-4497
24
     Malackowski   DX-4499
25   Malackowski   DX-4521
     Malackowski   DX-4530
26
     Malackowski   DX-4564
27   Malackowski   DX-4569
     Malackowski   DX-4581
28
                                           -5-
             STIPULATION REGARDING MATERIALS RELIED UPON BY EXPERTS
                           Case No.: 4:20-cv-05640-YGR-TSH
     Case 4:20-cv-05640-YGR Document 682 Filed 05/16/21 Page 6 of 11



 1   Malackowski   DX-4586
     Malackowski   DX-4595
 2
     Malackowski   DX-4610
 3   Malackowski   DX-4619
     Malackowski   DX-4627
 4   Malackowski   DX-4650
 5   Malackowski   DX-5471
     Malackowski   DX-5472
 6   Malackowski   DX-5473
 7   Malackowski   DX-5474
     Malackowski   DX-5475
 8   Malackowski   DX-5476
 9   Malackowski   DX-5477
     Malackowski   DX-5478
10   Malackowski   DX-5479
     Malackowski   DX-5480
11
     Malackowski   DX-5481
12   Malackowski   DX-5482
     Malackowski   DX-5483
13
     Malackowski   DX-5484
14   Malackowski   DX-5485
     Malackowski   DX-5486
15
     Malackowski   DX-5487
16   Malackowski   DX-5488
     Malackowski   PX-2756
17   Rubin         DX-3124
18   Rubin         DX-3216
     Rubin         DX-3230
19   Rubin         DX-3308
20   Rubin         DX-3328
     Rubin         DX-3332
21   Rubin         DX-3414
22   Rubin         DX-3559
     Rubin         DX-3592
23   Rubin         DX-3679
     Rubin         DX-3846
24
     Rubin         DX-3913   Partially sealed (Dkt. 547)
25   Rubin         DX-3968
     Rubin         DX-4066
26
     Rubin         DX-4162
27   Rubin         DX-4234
     Rubin         DX-4356
28
                                           -6-
             STIPULATION REGARDING MATERIALS RELIED UPON BY EXPERTS
                           Case No.: 4:20-cv-05640-YGR-TSH
     Case 4:20-cv-05640-YGR Document 682 Filed 05/16/21 Page 7 of 11



 1   Rubin        DX-4401
     Rubin        DX-4451
 2
     Rubin        DX-4555
 3   Rubin        DX-4616
     Rubin        DX-4637
 4   Rubin        DX-4909   Partially sealed (Dkt. 547)
 5   Rubin        DX-4934
     Rubin        DX-4956
 6   Rubin        DX-4959
 7   Rubin        DX-4962
     Rubin        DX-4966
 8   Rubin        DX-4969
 9   Rubin        DX-4975
     Rubin        DX-4976
10   Rubin        DX-4982
     Rossi        PX-1085   Apple intends to request sealing
11
     Rossi        PX-1086
12   Rossi        PX-1087
     Rossi        PX-1088
13
     Rossi        PX-1089
14   Rossi        PX-1090
     Rossi        PX-1091
15
     Rossi        PX-1092
16   Rossi        PX-1918
     Rossi        PX-1919
17   Rossi        PX-1920
18   Rossi        PX-2367   Apple intends to request sealing
     Rossi        PX-2545
19   Rossi        PX-2547
20   Mathiowetz   PX-1164
     Mathiowetz   PX-1165
21   Mathiowetz   PX-2309   Apple intends to request sealing
22   Mathiowetz   PX-2378   Apple intends to request sealing
     Mickens      PX-2519
23   Mickens      PX-2529
     Mickens      PX-2531
24
     Lee          PX-0009
25   Lee          PX-0101   Apple intends to request sealing
     Lee          PX-0741
26
     Lee          PX-2090   Apple intends to request sealing
27   Lee          PX-2118
     Lee          PX-2174   Apple intends to request sealing
28
                                           -7-
             STIPULATION REGARDING MATERIALS RELIED UPON BY EXPERTS
                           Case No.: 4:20-cv-05640-YGR-TSH
       Case 4:20-cv-05640-YGR Document 682 Filed 05/16/21 Page 8 of 11



 1    Lee                PX-2337      Apple intends to request sealing
      Lee                PX-2350      Apple intends to request sealing
 2
      Lee                PX-2500
 3    Lee                PX-2508
      Lee                PX-2534
 4    Lee                PX-2535
 5    Lee                PX-2826
      Lee                DX-5492
 6    Evans              PX-2302      Apple intends to request sealing
 7    Evans              PX-2367      Apple intends to request sealing

 8            In addition, the parties amend their prior stipulation with respect to the following exhibits.
 9            1. DX-4200 is included in the parties’ stipulation and proposed order at Dkt. No. 635, and
10
     identified as partially sealed by Dkt. No. 526. In fact, the exhibit is subject to a motion to seal
11
     appearing at Dkt. No. 526. The Court deferred its decision on that exhibit, see Dkt. No. 547.
12
              2. DX-3734 was listed for admission in the parties’ stipulation at Dkt. No. 635 and
13

14   identified as partially sealed by Dkt. No. 564. In fact, DX-3734 was not addressed by Dkt. No.

15   564. Apple intends to move to seal DX-3734.

16            3. DX-5338 was included in the parties’ stipulation and proposed order at Dkt. Nos. 640
17   and 641. The parties have agreed to amend their requests for admission of evidence to remove
18
     DX-5338, and now request that DX-5338 not be admitted into evidence and be withdrawn from
19
     the trial record without prejudice.
20
              4. Finally, DX-3176, DX-3177, DX-3305, DX-3419, DX-3483, DX-3679, DX-4316 and
21

22   DX-4623 were included in the parties’ stipulation and proposed order at Dkt. Nos. 640 and 641.

23   The parties hereby agree to rescind those requests for admission of evidence and to withdraw these

24   exhibits from the trial record without prejudice.
25
              IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
26

27

28
                                              -8-
                STIPULATION REGARDING MATERIALS RELIED UPON BY EXPERTS
                              Case No.: 4:20-cv-05640-YGR-TSH
     Case 4:20-cv-05640-YGR Document 682 Filed 05/16/21 Page 9 of 11



 1
     Dated: May 16, 2021           CRAVATH, SWAINE & MOORE LLP
 2                                     Christine A. Varney (pro hac vice)
                                       Katherine B. Forrest (pro hac vice)
 3                                     Gary A. Bornstein (pro hac vice)
                                       Yonatan Even (pro hac vice)
 4                                     Lauren A. Moskowitz (pro hac vice)
                                       M. Brent Byars (pro hac vice)
 5
                                   FAEGRE DRINKER RIDDLE & REATH LLP
 6                                     Paul J. Riehle

 7
                                   By:   /s/ Justin C. Clarke
 8                                       Justin C. Clarke
                                         825 Eighth Avenue
 9                                       New York, New York 10019
                                         Telephone: (212) 474-1000
10
                                         Attorneys for Plaintiff and
11                                       Counter-defendant Epic Games, Inc.
12

13   Dated: May 16, 2021           GIBSON, DUNN & CRUTCHER LLP
                                        Theodore J. Boutrous Jr.
14                                      Richard J. Doren
                                        Daniel G. Swanson
15                                      Jay P. Srinivasan
                                        Mark A. Perry
16                                      Veronica S. Moye
                                        Cynthia E. Richman
17

18                                 By:   /s/ Rachel S. Brass
                                         Rachel S. Brass
19                                       555 Mission Street, Suite 3000
                                         San Francisco, CA 94105-0921
20                                       (415) 393-8200
21                                       Attorneys for Defendant and
                                         Counterclaimant Apple Inc.
22

23

24

25

26

27

28
                                           -9-
             STIPULATION REGARDING MATERIALS RELIED UPON BY EXPERTS
                           Case No.: 4:20-cv-05640-YGR-TSH
      Case 4:20-cv-05640-YGR Document 682 Filed 05/16/21 Page 10 of 11



 1   PURSUANT TO STIPULATION AND GOOD CAUSE APPEARING, IT IS SO ORDERED.

 2
     DATED: ________________ _________________________________________
 3                                  HON. YVONNE GONZALEZ ROGERS
                                    United States District Court Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           -10-
             STIPULATION REGARDING MATERIALS RELIED UPON BY EXPERTS
                           Case No.: 4:20-cv-05640-YGR-TSH
      Case 4:20-cv-05640-YGR Document 682 Filed 05/16/21 Page 11 of 11



 1                                     ECF SIGNATURE ATTESTATION

 2           In accordance with Civil Local Rule 5-1, the filer of this document hereby attests that the

 3   concurrence of the filing of this document has been obtained from the other signatory hereto.

 4    Dated: May 16, 2021                            GIBSON, DUNN & CRUTCHER LLP
 5
                                                     By:     /s/ Rachel S. Brass
 6                                                           Rachel S. Brass

 7                                                         Attorney for Defendant and Counterclaimant
                                                           Apple Inc.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              -11-
                STIPULATION REGARDING MATERIALS RELIED UPON BY EXPERTS
                              Case No.: 4:20-cv-05640-YGR-TSH
